Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19 and 21-30, drawn to a system comprising a user controller connected to a plurality of sensors adapted for sensing and providing sensed data of at least one characteristic relevant to a breathing related disorder; a predefined operative framework in the user controller that receives the sensed data; a control means for sending a predefined operative range of the sensors to the predefined operative framework; a collaborator; and at least one external stimulator for receiving operative instruction (presumably from the framework to which it is connected) and providing an effective external stimulation to a patient; wherein the sensed data and trigger points for triggering stimulation are analyzed.

Group III, claims 31-40, drawn to a method of automatically creating and running a freeform breathing related disorder using a computerized system, including the steps of providing a predefined operative framework identifying a plurality of stimulation options for selection by the user in their respective user particular input wherein a selection of an effective stimulation option from each category matching a user particular input of the same stimulation options in each category defines the chosen effective option; receiving a user defined breathing related disorder application for upload to an online computerized means; selecting an effective stimulation option according to the predefined operative framework; and comparing the plurality of effective stimulation options from each category of each user confirmed application to match a particular user input for a chosen effective option.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of sensing a breathing related disorder and assessing an external stimulation treatment based on sensor data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 2015/0018895 A1 to El Acchab, which describes electrical stimulation treatment means generated based on a detected breathing related disorder (claim 1). Assessing the sensed data for triggering a particular stimulation treatment, or uploading treatment information to an online database, or allowing user selection of treatment type from predefined treatments, or communicating user confirmations for display, can easily be implemented by one having ordinary skill in the art, so this is also not considered to be an inventive feature.
Group II explicitly requires a user input means and a display, such as a GUI or imaging feature, that further require receiver(s) and transmitter for specific digital communication that is lacking in each of Groups I and III. Group I does not require as its main operation the features of uploading information or instructions to an online computerized means, or require user interaction with the invention, or features that are particular to a specific user confirmation, such that Group I does not require the same features as either of Group II or Group III.  Group II is further distinct from either of Group I or Group III since the stimulation feature is specifically at least one topical stimulator positionable on a user and including a receiver for receiving electronic control instructions. Group I, by contrast, recites an external stimulator but that it is positionable relative to the patient and operatively connector with a predefined operative framework, which is not equivalent to a stimulator specifically applied topically on a patient and which is not equivalent to the wireless communication means of Group II. Group III, by contrast, does not rely on specific components of a system and instead describes a method of automatically creating and running a computer program. Group III does not rely on the external stimulator of Group I or the topical stimulator of Group II. Group III further does not rely on the data assessment of Group I, and instead assesses stimulation options from user confirmed stimulation options of different application categories. Group III further does not rely on displaying external stimulation outputs or displaying respective user confirmations, or having user inputs defining predefined effective treatment ranges provided to a display, as required by Group II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792